Citation Nr: 1756461	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar spine spondylosis with lumbar disc disease and thoracic degenerative changes (previously diagnosed as myofascial pain syndrome affecting the lower back), evaluated as 20 percent disabling prior to August 13, 2015, and 40 percent disabling thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for left ankle osteoarthritis, status post osteochondritis dissecans debridement, microfracture, and sural neurectomy. 

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an evaluation in excess of 20 percent for cervical degenerative disc disease of C5-6 and C6-7 with myofascial pain syndrome.

5.  Entitlement to an evaluation in excess of 20 percent for right shoulder subacromial bursitis and impingement syndrome, status post decompression, with myofascial pain syndrome and degenerative joint disease (dominant extremity).  
6.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella with osteoarthritis prior to April 19, 2016.

7.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for thyroid cancer, to include as due ionizing radiation, and, if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

By way of background, the issue of service connection for thyroid cancer was originally denied in a June 2005 rating decision.  As discussed further below, that determination is final.  However, the RO again denied the claim in an October 2008 rating decision.  Within one year of this decision, additional new and material evidence, including publications regarding thyroid cancer and radiation exposure, was received.  The RO then reconsidered the claim in the December 2011 rating decision currently on appeal.  As this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period, the prior October 2008 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  Nevertheless, the Board must still determine whether new and material evidence has been received given the finality of the June 2005 decision.  

In May 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

Additional evidence has been associated with the electronic record that has not been considered by the RO in conjunction with the current appeal.  Nevertheless, in a May 2017 statement, the Veteran waived RO consideration of any additional evidence.  As such, the Board may properly consider such evidence.  


FINDINGS OF FACT

1.  On May 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to an increased rating for thoracolumbar spine spondylosis with lumbar disc disease and thoracic degenerative changes), evaluated as 20 percent disabling prior to August 13, 2015, and 40 percent disabling thereafter is requested.

2.  On May 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 20 percent for left ankle osteoarthritis, status post osteochondritis dissecans debridement, microfracture, and sural neurectomy is requested.

3.  On May 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 30 percent for PTSD is requested.

4.  On May 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 20 percent for cervical spine degenerative disc disease of C5-6 and C6-7 with myofascial pain syndrome is requested.

5.  On May 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 20 percent for right shoulder subacromial bursitis and impingement syndrome, status post decompression, with myofascial pain syndrome and degenerative joint disease (dominant extremity) is requested.

6.  On May 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella with osteoarthritis prior to April 19, 2016 is requested.

7.  In a June 2005 rating decision, the RO denied service connection for thyroid cancer; the Veteran submitted a notice of disagreement in October 2005 and the RO issued a statement of the case in August 2006; however the Veteran failed to submit a substantive appeal.

8.  The additional evidence received since the June 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for thyroid cancer.

9.  Thyroid cancer is not related to a disease or injury during the Veteran's active duty service, nor is it otherwise related to such service, to include as due to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to an increased evaluation for thoracolumbar spine spondylosis with lumbar disc disease and thoracic degenerative changes ), evaluated as 20 percent disabling prior to August 13, 2015, and 40 percent disabling thereafter. have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to an evaluation in excess of 20 percent for left ankle osteoarthritis, status post osteochondritis dissecans debridement, microfracture, and sural neurectomy have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to an evaluation in excess of 30 percent for PTSD have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to an evaluation in excess of 20 percent for cervical spine degenerative disc disease of C5-6 and C6-7 with myofascial pain syndrome have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to an evaluation in excess of 20 percent for right shoulder subacromial bursitis and impingement syndrome, status post decompression, with myofascial pain syndrome and degenerative joint disease (dominant extremity) have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella with osteoarthritis prior to April 19, 2016 have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

7.  The June 2005 rating decision that denied service connection for thyroid cancer is final.  38 U.S.C. § 7105(c) (2002 [( 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2017)].

8.  The additional evidence received since the June 2005 rating decision is new and material, and the claim for service connection for thyroid cancer is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

9.  The criteria for service connection for thyroid cancer have not been met.  38 U.S.C. §§ 1110, 1112, 5107(b) (2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2017).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105  (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to an increased evaluation for thoracolumbar spine spondylosis with lumbar disc disease and thoracic degenerative changes (previously diagnosed as myofascial pain syndrome affecting the lower back), evaluated as 20 percent disabling prior to August 13, 2015, and 40 percent disabling thereafter; entitlement to an evaluation in excess of 20 percent for left ankle osteoarthritis, status post osteochondritis dissecans debridement, microfracture, and sural neurectomy; entitlement to an evaluation in excess of 30 percent for PTSD; entitlement to an evaluation in excess of 20 percent for cervical spine degenerative disc disease of C5-6 and C6-7 with myofascial pain syndrome; entitlement to an evaluation in excess of 20 percent for right shoulder subacromial bursitis and impingement syndrome, status post decompression, with myofascial pain syndrome and degenerative joint disease (dominant extremity); and entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella with osteoarthritis prior to April 19, 2016.  Hence, there remain no allegations of errors of fact or law for appellate  consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II. Duties to Notify and Assist

With respect to the Veteran's claim herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  See 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  

III.  New and Material Evidence

The Veteran is seeking to reopen her claim for service connection thyroid cancer.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for thyroid cancer in June 2005 because there was no likely relationship between thyroid cancer and radiation exposure in service.  The RO also found that thyroid cancer was not present in service or within one year of service.  The Veteran appealed this decision in October 2005 and a statement of the case was issued in August 2006.  However, the Veteran failed to submit a substantive appeal.  Under these circumstances, the Board must find that the June 2005 decision became final.  38 U.S.C. § 7105(c) (2002) [(2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2017)].  As noted above, the RO again denied the claim in an October 2008 rating decision.  However, as new and material evidence was submitted within one year, again this determination is not final.  

Since the June 2005 rating decision, additional evidence has been associated with the claims file, including additional statements and Board hearing testimony from the Veteran; additional VA clinical records, medical publications and a March 2011 medical opinion from the Veteran's VA treating endocrinologist.  Importantly, the VA medical opinion indicated that there was a link between the Veteran's thyroid cancer and her in-service radiation exposure.      

Accordingly, the medical opinion received since the June 2005 rating decision is new and material as it is not redundant of evidence already in the record in June 2005, and relates to the unestablished fact of whether the Veteran's thyroid cancer may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for thyroid cancer is reopened.  38 U.S.C.A. § 5108.

IV.  Service Connection for Thyroid Cancer

In light of reopening the Veteran's claim for service connection for thyroid cancer, the Board now turns to whether service connection is warranted.  The Board notes the RO considered the claim on the merits in the December 2011 rating decision.  The Veteran has reported that her thyroid cancer was caused by exposure to ionizing radiation in active service.  In the alternative, she has asserted that she had thyroid problems as well as a chronic in service that were symptoms of her later diagnosed thyroid cancer.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a separate distinct basis for establishing service connection based on exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service under the circumstances outlined in that section.  Specifically, if a veteran, while on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, then the diseases listed under 38 C.F.R. § 3.309(d) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.

A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  See also 38 U.S.C.A. § 1112.  A 'radiation-risk activity' is defined as on-site participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

In this case, the Veteran did not participate in a radiation-risk activity as defined above.  Nevertheless, service connection must also be considered under 38 C.F.R. § 3.311.  Significantly, Section 3.311 does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  To consider service connection under section 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service, (2) he subsequently developed a radiogenic disease, meaning a disease that may be induced by ionizing radiation, and (3) such disease first became manifest within a period specified by the regulations.  38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  For thyroid  cancer, the disease must have manifested five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these three requirements are met, the claim must be referred to the Under Secretary for Health (USH) for further consideration.

Although thyroid cancer is included in the list of 'radiogenic' diseases at 38 C.F.R. § 3.311(b), that regulation does not create a presumption of service connection, but merely accords the claimant special processing of the claim.  Such processing 'still requires a case-by-case determination of service connection for each claim based on one of the listed diseases.'  See Ramey v. Brown, 120 F.3d at 1245.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service personnel records document that the Veteran was a nuclear crane operator while stationed on the USS Acadia.  However, such records are silent with respect to any radiation exposure.  Service treatment records show that in May 1982, right node swelling was noted.  The assessment was rule out strep.  Another record in September 1985 showed that the Veteran complained of difficulty swallowing and on examination, questionable enlarged thyroid bilateral lobes with tenderness upon palpation was observed.  However, follow up clinical records are silent with respect to any thyroid problems.  Service treatment records also document a chronic cough.  In a May 1988 service examination prior to discharge, the Veteran's endocrine system was clinically evaluated as normal.  Importantly, in her contemporaneous medical history, the Veteran reported a history of chronic coughs as well as chronic and frequent colds, but she expressly denied any thyroid trouble.  Again, service treatment records are also silent with respect to any radiation exposure.  

Post-service, a December 2000 VA clinical record noted an incidental finding of multiple small nodules; unlikely of any clinical significance.  The assessment was possibly thyroiditis vs. minor trauma from cough.  Significantly, a June 2004 VA clinical record showed a preliminary diagnosis of cancer of the right thyroid nodule.  A July 2004 operation report showed that the Veteran had a chronic cough and some thyroid nodules, which were diagnosed as papillary thyroid cancer by fine needle aspiration.  She presented for elective total thyroidectomy.  

In response to a request for the Veteran's history of service-incurred occupational exposure to ionizing radiation, a December 2004 letter from the Department of the Navy stated that the Naval Dosimetry Center exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  The letter continued that current regulations at that time required monitoring for individuals who would be likely to receive radiation dose in excess of 500 mrem per year.  While it is likely that the Veteran's exposure was indistinguishable from what is received from natural background radiation, it is reasonable to conclude that this is the maximum dose per year the Veteran received during her time in service.  

The letter also indicated that the Veteran's service personnel records should be reviewed, however as noted above, her service personnel records are silent with respect to any exposure to ionizing radiation.  

In response to a request from the VA director of Compensation and Pension Service to the Under Secretary of Health (USH), a February 2005 medical opinion from the Chief Public Health and Environmental Hazards Officer was obtained.  The opinion stated that based on the December 2004 letter, it was estimated that the Veteran was exposed to a dose of ionizing radiation during military service of 0.5 rem per year.  Since she reported working as a certified nuclear crane operation and security guard watching nuclear weapons from 1981 to 1985, it was estimated that she was exposed to a total dose during service of 2.0 rem.  It is calculated that exposure to 3.71 rads or less at age 21 provided a 99 percent credibility that there is no reasonable possibility that it is as likely as not that the Veteran's thyroid cancer is related to exposure to ionizing radiation.  A number of studies have shown increased risk for thyroid cancer and nodules after radiation, especially in children.  However, in adults, many studies, especially occupational exposures have not shown to significantly increase risk.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) (which is available on the Internet at http//1981441666/irep_niosh/) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the thyroid cancer.  The computer software calculated a 99 percentile value for the probability of causation of 15.62 percent.  The examiner concluded that in light of the above, it is unlikely that the Veteran's thyroid cancer can be attributed to exposure to ionizing radiation in service.  

A letter from the VA Director of Compensation Service determined that given the USH findings, there was no reasonable possibility that the Veteran's thyroid cancer was the result of radiation exposure in service.  However, the Director found that given that the Veteran had a chronic cough in service resulting in pressure on laryngeal nerve and presence of thyroid nodule in service, the issue of direct service connection should be addressed.

In this regard, the Veteran was afforded a VA examination in June 2005 to address whether the Veteran's thyroid cancer was directly related to service.  The examiner observed that the service treatment records and post-service treatment records show a history of chronic cough.  However, no cause was found to explain the cough until 2001 when swallowing study showed esophageal dysmotility and it was concluded that esophageal reflux and aspirations would explain the cough.  It was not until August 2000 when attention was directed to the thyroid and ultrasound showed no thyroid enlargement, but small nodularity was noted, which was not thought to be a concern until a fine needle aspiration in June 2004 disclosed carcinoma.

Although the Veteran reported a thyroid ultrasound and nodularity while in service,  the examiner noted that this could not be confirmed by record review.  The examiner stated that a page by page review of service medical records did not show evidence of thyroid nodule, disease or concern except for a single September 1985 entry that noted questionable enlarged bilateral thyroid lobes with tenderness by palpation.  An ENT consult described the neck as having no masses.  Thyroid examination in 1984 was within normal limits and thyroid was not enlarged in 1983.  The examiner diagnosed thyroid cancer in remission.  The examiner opined that there was no evidence of thyroid cancer during service.  The examiner rationalized that in the excised pathology specimen, the malignant tumors were very small.  The tumors were so small that they would not exert sufficient pressure on adjacent structures to cause symptoms.  The examiner concluded that there was no evidence for direct service connection for thyroid cancer or thyroid nodule.  

An April 2006 VA clinical note from the Veteran's VA treating endocrinologist stated that the time course of the Veteran's papillary thyroid cancer made it more likely than not that radiation exposure while enlisted was a contributing factor.  In March 2011, the same examiner provided another opinion.  The examiner stated that while it is not possible in any individual case of thyroid cancer to determine that radiation exposure was the principal cause, several established facts bear on the possibility:  1). Increased incidence of thyroid cancer following radiation events, which has been documented in multiple cases, most exhaustively following the 1986 Chernobyl accident.  The data from the accident showed that in children, rates of thyroid cancer reached approximately 20 times normal and peaked approximately 10 years after the accident.  In young adult subjects, the rate of thyroid cancer had not yet peaked 15 years following the accident, but already exceeded 30 times the background rate.  Increased incidence of thyroid cancer also follows therapeutic radiation, for example as mantle radiation used to treat Hodgkin's disease.  These are simply two examples of an extensive literature that reflects consensus on this point.  2). The relative risk of thyroid cancer is, paradoxically, higher with moderate radiation exposure than with very high exposure.  In high dose exposure, radiation damage causes death of thyroid cells and overt hypothyroidism, which is the observation underlying use of radioactive iodine as an adjunctive treatment for thyroid cancer.  3). The latency between radiation exposure and development of thyroid cancer may exceed 40 years.  Prolonged latency for thyroid cancer development is well-documented among survivors of the Hiroshima and Nagasaki bombings.  4).  External radiation to the thyroid may confer a greater thyroid cancer risk than ingestion of radiation.  5). While the risk of radiation-induced thyroid cancer is generally acknowledged to be higher in children than adults, radiation exposure in adults is also associated with increased thyroid cancer risk.  The examiner concluded that for these reasons, he was requesting reconsideration of the earlier decision that the Veteran's thyroid cancer was not service connected.  In March 2017, the examiner resubmitted his earlier March 2011 opinion.  

In support of her claim, the Veteran also submitted numerous articles concerning thyroid cancer and exposure to ionizing radiation exposure.  The Veteran also submitted statements from friends and family, which reported that the Veteran had a chronic cough for many years.  

Based on a thorough review of the evidence, the Board cannot find that service connection for thyroid cancer is warranted as the most probative evidence weighs against finding any significant exposure to radiation.  In this regard, the Board finds the February 2005 official and detailed opinion from USH to be highly probative on the question of the Veteran's exposure to radiation during the risk activity at issue.  Importantly, the examiner accepted the Veteran's contentions of her duties involving guarding nuclear weapons and being a nuclear crane operator as true and noted the December 2004 letter from the Department of Navy that indicated that the Veteran would not have received a significant dose of radiation.  Again, the Naval Dosimetry Center found no reports of occupational ionizing radiation for the Veteran so it estimated that the maximum does for the Veteran would have been 500 mrem per year.  Thus, when applying the dose assessment, the Veteran's in-service radiation exposure did not exceed 2.0 rem.  Therefore, based on this dose assessment, the examiner unequivocally found that it was unlikely that the Veteran's thyroid cancer can be attributed to exposure to ionizing radiation exposure in service.  

With respect to the opinion of the Veteran's VA endocrinologist indicating a link between the Veteran thyroid cancer to in-service radiation exposure, this opinion was based on speculation that the Veteran was exposed to radiation to some harmful degree, when the competent evidence shows that she was not.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  In this regard, the examiner did not even address the dose estimate provided.  In sum, as this opinion was not based on any sort of dose estimate and simply based on the Veteran's own history of exposure, the Board must find that it has minimum probative value and is outweighed by the more probative February 2005 opinion by the USH.  

The Board acknowledges that the Veteran has submitted medication publications concerning a nexus between thyroid cancer and ionizing radiation.  In this regard, the Board notes that when medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

However, as discussed above, the February 2005 USH opinion was based on an actual dose estimate of the Veteran's in-service radiation exposure.  Moreover, given that these articles are general in nature and do not specifically address the Veteran's disability, they have minimal probative value when weighed against the USH opinion that is specific to the Veteran's case.  

The Board also recognizes the Veteran's assertions and her belief that her thyroid cancer is related to exposure to ionizing radiation in service.  Although the Board accepts the Veteran's statements concerning her duties in service; nevertheless, she is not competent to render or calculate an actual dose estimate or provide such a complex medical opinion.  In this regard, there is simply no competent evidence of significant radiation exposure in service.  There are no records of radiation exposure for the Veteran.  Importantly, the February 2005 opinion when applying the dose estimate still determined that the Veteran's exposure would be too small to cause thyroid cancer.  

Moreover, as the cause of her disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, she is not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Likewise, although her friends and family are competent to report witnessing an ongoing cough, they are not competent to address the etiology of the Veteran's thyroid cancer.  As such, the lay statements are outweighed by the February 2005 findings.  

The Board concludes that the preponderance of the evidence demonstrates that, for the purposes of considering entitlement to service connection for thyroid cancer, under 38 C.F.R. § 3.311, the Veteran was not exposed to a significant amount of ionizing radiation during service to lead to the disability on appeal.  Thus, service connection is not warranted under 38 C.F.R. § 3.311.

As stated above, under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In the instant case, the Board notes that the disability was first diagnosed in 2004, many years after the Veteran's discharge from service.  Moreover, there is simply no competent evidence suggesting that the Veteran's thyroid cancer is directly related to service or had its onset during the one-year presumptive period after service.  In this regard, the June 2005 VA examiner clearly found that the Veteran's thyroid cancer was not related to service and offered a detailed rationale for such opinion.  Again, the Veteran is not competent to render such opinion.  Moreover, with the exception of reporting a chronic cough, which has been attributed to another service-connected disability, there has been no medical or lay evidence of pertinent symptomatology since service.  See Walker, cited above.  This lengthy period following service prior to any shown manifestation of the Veteran's thyroid cancer weighs against a direct theory of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In this case, the most competent evidence shows that the Veteran's thyroid cancer is unlikely to have been caused by or aggravated by the Veteran's military service, to include exposure to ionizing radiation.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for thyroid cancer.  Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied. 38 U.S.C. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal pertaining to the issue of entitlement to an increased evaluation for thoracolumbar spine spondylosis with lumbar disc disease and thoracic degenerative changes (previously diagnosed as myofascial pain syndrome affecting the lower back, evaluated as 20 percent disabling prior to August 13, 2015, and 40 percent disabling thereafter, is dismissed.

The appeal pertaining to the issue of entitlement to an evaluation in excess of 20 percent for left ankle osteoarthritis, status post osteochondritis dissecans debridement, microfracture, and sural neurectomy is dismissed.

The appeal pertaining to the issue of entitlement to an evaluation in excess of 30 percent for PTSD is dismissed.

The appeal pertaining to the issue of entitlement to an evaluation in excess of 20 percent for cervical spine degenerative disc disease of C5-6 and C6-7 with myofascial pain syndrome is dismissed.

The appeal pertaining to the issue of entitlement to an evaluation in excess of 20 percent for right shoulder subacromial bursitis and impingement syndrome, status post decompression, with myofascial pain syndrome and degenerative joint disease (dominant extremity) is dismissed.

The appeal pertaining to the issue of entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella with osteoarthritis prior to April 19, 2016 is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for thyroid cancer is reopened; however, service connection for thyroid cancer is denied.  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


